Citation Nr: 0815256	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 until 
November 1970 and June 1973 until April 1976.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2007 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
that March 2007 Board Remand, this matter was also before the 
Board in November 2004 and was reopened and remanded to the 
RO for additional development.  This matter was before the 
BVA on appeal from a November 2002 rating decision.  

The veteran testified at a Board hearing held before a 
Veterans Law Judge at the local VA office in April 2004.  In 
March 2008, the Board informed him that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board and advised him that he was entitled to another 
hearing. In a signed statement, which the veteran dated later 
that same month, the veteran responded that he did not wish 
to testify at another Board hearing. As such, the Board will 
adjudicate his claim based on the current record.


FINDING OF FACT

The veteran does not have PTSD that was incurred in or 
aggravated by active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2001 and December 2004, which 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records, Social 
Security records, and identified private medical records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge, 
as well as another opportunity to have a new hearing with a 
new judge.  In addition, he was afforded a VA medical 
examination in August 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

Merits of the Claim
 
The veteran essentially claims that he developed PTSD while 
he was in service or as a result of his time in service. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran has not alleged that his verified stressor was 
incurred in combat, and there is no evidence of record of 
combat service. The veteran's military occupational specialty 
was that of a military policeman.  In his October 2002 
private psychiatric evaluation, by Dr. D.K.V., the veteran 
reported that he saw combat as a military policeman, but did 
not take an active part in combat.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection. 

During his August 2007 VA examination, the veteran reported 
that his stressors included a motor vehicle accident between 
a military vehicle and a civilian vehicle, in which he hit 
his head and saw three or four dead civilians.  A May 2006 
response from the Center for Unit Records Research (CURR) 
noted that an August 23, 1970  Daily Journal from the 720th 
Military Police Battalion, to which the veteran had been 
assigned, documented a motor vehicle accident between U.S. 
soldiers and civilians, where two people were killed and one 
was injured.  These findings are credible supporting evidence 
of the claimed in-service stressor.  

Although the veteran has a verified in-service stressor, 
there is no supporting evidence indicating that the veteran 
has PTSD due to his in-service stressor.  The records are 
also conflicted as to whether the veteran has a current 
diagnosis of PTSD.  

The veteran's service medical records do not indicate that 
the veteran was ever treated for a psychiatric disorder, 
including PTSD, during service. 

A January 2002 private medical record from L.O., M. Ed, 
L.M.F.T. found the veteran to present problems of depression 
related to a back injury and pain.  He also reported 
increased job stress, injury and irritability increase, and 
fear of injury from a resident.  The examiner also noted that 
some PTSD symptoms had begun after the September 11th 
terrorist attacks and the veteran had moderate substance 
abuse.  The veteran's treatment plan included addressing 
PTSD.

A May 2002 VA mental health screening/psychological 
evaluation notes only that the veteran reported he was in 
Vietnam and was exposed to "war trauma."  The diagnosis 
included: PTSD, alcohol dependence, and polysubstance abuse.

In an October 2002 private psychiatric evaluation, by Dr. 
D.K.V., the veteran reported that he saw combat as a military 
policeman, but did not take an active part in combat.  He 
also reported nightmares and flashbacks after returning from 
Vietnam, but not having them any longer.

The veteran scored a 22 on a Beck Depression Inventory, which 
the examiner found to suggest a moderate degree of 
depression, consistent with clinical depression.  The veteran 
was diagnosed with recurrent major depression and rule out 
PTSD.  The examiner found him to have major depression and 
that his April 2001 work-related injury was a major 
contributing factor.  The examiner found him to have a past 
history of psychological problems prior to his work-related 
injury, but that the injury aggravated symptoms of 
depression.  

A September 2002 VA outpatient treatment record found the 
veteran to complain of depression and flashbacks. The veteran 
reported having a head injury secondary to a motor vehicle 
accident in Vietnam, when a driver attempted to avoid a 
civilian, hit a taxi, and killed several civilians.  He also 
reported being under sniper fire several times and barely 
escaping a bomb explosion.  He reported nightmares that 
included reliving the accident, bomb explosion, and sniper 
fire, as well as basic training.  He reported nightmares 
occurring 3 to 4 times a week, night sweats, fear, and crowd 
avoidance.  The examiner noted a diagnosis of depressive 
disorder, based on the veteran's medical record, and 
complaints of problems secondary to PTSD.  

In May 2003, private psychologist Dr. L.V.A. found the 
veteran to have major depression.  He noted that the 
veteran's difficult spousal relationships and the lingering 
effects of wartime experiences appeared to contribute to his 
moderate, but persistent, depression and low self-esteem.  
Anxiety and depression were exacerbated by protracted 
physical problems and immediate physical limitations.  
Additional emotional distress appeared associated with a 
decreased self-confidence, and his missing his self-esteem 
and relationships from work.  

VA outpatient treatment records generally indicate that the 
veteran was treated for PTSD, many years after his discharge 
from service.  A May 2007 VA outpatient treatment record 
noted that the veteran's problems included anxiety, 
depressive disorder, and PTSD.  

A VA examination was provided to the veteran in August 2007, 
and included a review of the claims file and medical records.  
The examiner noted that the veteran's past medical treatment 
included for the conditions of major depressive disorder, 
PTSD, anxiety, pain, and adjustment disorder.

The veteran reported a traumatic event involving an accident 
involving actual or threatened serious injury or death.  He 
reported a motor vehicle accident in which the driver tried 
to avoid hitting a civilian and ended up hitting a vehicle, 
causing the veteran to hit his head and later see 3 or 4 
Vietnamese lying around him, whom he assumed were dead.

The examiner noted PTSD symptoms including persistent 
avoidance of stimuli associated wit the trauma, including 
efforts to avoid thoughts, feelings, or conversations 
associated with trauma.  He also had increased arousal, which 
included difficulty falling or staying asleep and difficulty 
concentrating. 

The examiner noted that PTSD was not found based on the 
reported motor vehicle incident, as there were not sufficient 
symptoms to be attributed to the traumatic exposure of the 
accident, due to depressive symptom overlap.  The examiner 
also noted inconsistency in the self-report of nightmares 
between the veteran's VA examination and his report to 
treatment providers, which the examiner took as suggesting 
unreliable reporting.

Based on the Clinician Administered PTSD Scale (CAPS), the 
examiner found the veteran did not show significant symptoms 
of PTSD and stated that his psychometric scores were 
inconsistent with a diagnosis of PTSD based on cutting scores 
and normative data.  

The examiner found the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner found him to 
have a depressive disorder, not otherwise specified, alcohol 
dependency, and cannabis abuse.  He further noted that the 
use of alcohol and other substances could interfere with 
effective treatment for depression.  

The examiner further noted that the veteran's depressed mood 
was impacted by his medical condition, chronic pain, and 
coping skills.  He also had a history of alcohol and 
substance dependency that could hinder the development of 
adaptive coping skills.  

The examiner found there to be insufficient symptoms of PTSD 
to warrant a diagnosis of PTSD based on DSM-IV criteria and 
the reported accident as a stressor event.  The CAPS was used 
as a structured clinical interview and did not indicate 
symptoms of sufficient frequency or intensity to warrant a 
diagnosis.  

Although the record indicates that the veteran has been 
treated for PTSD, depression, and other disorders in VA 
outpatient treatment records,  there is no indication in the 
records that PTSD was diagnosed in accordance with 38 C.F.R. 
§  4.125, which requires that a mental disorder conform with 
DSM-IV.   The September 2002 Psychiatry Initial Assessment 
MHC report found the veteran to have a depressive disorder in 
Axis I.  Although the examiner noted that the veteran 
complained of problems secondary to PTSD, he did not find him 
to have PTSD.  Additionally, the January 2002 private medical 
record from L.O. noted that some PTSD symptoms had began 
after the September 11th terrorist attacks, but did not 
indicate how she reached a diagnosis of PTSD.  

Furthermore, the October 2002 psychiatric evaluation by Dr. 
D.K.V. did not find the veteran to have PTSD.  The veteran's 
psychologist, Dr. L.A.A., similarly found the veteran to have 
major depressive disorder in May 2003, but made no finding as 
to PTSD.  

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the veteran's claimed 
PTSD.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. At 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting  that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the veteran's claims file does indicate that he has 
been diagnosed with PTSD, the Board finds the opinion of the 
August 2007 VA examiner, who had the benefit of examining the 
veteran and claims file, provided a clear basis for his 
medical opinion, and made the most recent evaluation of 
record, carries the most weight.  The examiner had the 
opportunity to review the veteran's non-VA medical records 
associated with the claims file, as well as his VA records.  
The examiner also specifically examined the veteran to 
determine if he met the DSM-IV criteria for PTSD and found 
that he did not.  Instead, the examiner noted that the 
veteran's Axis I diagnoses included not otherwise specified 
depressive disorder, alcohol dependency, and cannabis use.  
The examiner noted that there were insufficient symptoms of 
PTSD to warrant a diagnosis based on DSM-IV and the claimed 
stressor event.  

The examiner further stated that CAPS was used as a 
structured clinical interview and did not indicate symptoms 
of sufficient frequency or intensity to warrant a diagnosis.  
The August 2007 VA examiner also noted that PTSD was not 
found based on the reported motor vehicle incident and that 
there were not sufficient symptoms to be attributed to the 
traumatic exposure of the accident, due to depressive symptom 
overlap.  The examiner thus essentially rationalized that the 
veteran's depressive symptoms outweighed the veteran's 
claimed PTSD symptoms, since there were not sufficient 
symptoms attributable to the traumatic exposure of the 
accident. 

The examiner also noted that the veteran's self-report of 
nightmares between the VA examination and his other treatment 
providers suggested an unreliable reporting of his symptoms.  
Such information would not have been available to the 
veteran's examiners who did not have access to his claims 
file.  

The Board finds that the opinion of the August 2007 VA 
examiner, who examined both the veteran and his claims file, 
should carry the most weight in this case.  The Board further 
notes that the diagnoses of PTSD that appears in treatment 
notes are not supported by a full review of the veteran's 
claims file or with a complete DSM-IV analysis accompanied by 
comprehensive psychiatric examination and interview.  

The objective medical findings demonstrate that the veteran 
has not been diagnosed with PTSD within the meaning of VA 
regulations.  The August 2007 VA examination and October 2002 
Dr. D.K.V. psychiatric evaluation found the veteran to not 
have PTSD, while the May 2003 psychological examination of 
Dr. L.A.A. found the veteran to have a recurrent major 
depressive disorder without indicating a diagnosis of PTSD, 
although he expressed knowledge of the veteran's service.  
Overall, there is no current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125 as required by 38 C.F.R. § 3.304(f).  

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The only other evidence provided as to the veteran's claim is 
his belief that he has PTSD due to his claimed in-service 
stressor.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the veteran has PTSD attributable to his in-service 
experiences is a medical question, requiring a medical 
expert.  The veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  

The evidence does not support the veteran's contention that 
he has PTSD due to a stressor in service.  Although the Board 
concedes that the veteran has a verified stressor, the 
majority of evidence does not support the veteran's 
contention that he has PTSD due to his service.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991). The veteran's claim for service connection for 
PTSD is denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


